 IntheMatter Of WILSON &Co.andUNITED MEAT WORKERS LOCALINDUSTRIAL UNIONNo.635,AFFILIATED WITH THE COMMITTEE FORINDUSTRIAL ORGANIZATIONIn the Matter Of WILSON & Co.andCOMMITTEE FOR INDUSTRIALORGANIZATION, ON BEHALF OF THE EMPLOYEES OF WILSON & CO.In the Matter of GOTHAM HOTEL SUPPLY Co.andUNITED MEATWORKERS, L. I. U. 635, C. I. O.Cases Nos. 8-929 to 8-936, inclusiveMeat Packing and DistributingIndustry-Supplemental Decision:on furtherhearing after motion by Union to modify appropriate unit found in originalDecision at one of company'seight plants-UnitAppropriatefor CollectiveBargaining:modified at one plant to exclude chauffeurs therefrom upon evi-dence of representation by another labor organization-ElectionOrdered:em-ployees in modified unit at oneplant-Certificationof Representatives.Mr. Albert Ornstein,for the Board.Liebman, Robbins, Pressman, c Leider, Esqs., by Mr. Harold I.Cammer,for the United.Mr. Guy Farmer,of counsel to the Board.SUPPLEMENTAL AND AMENDED DECISIONANDSECOND AMENDMENT TO DIRECTION OF ELECTIONSApril 19, 1939On November 4, 1938, the National Labor Relations Board, hereincalled the Board, issued its Decision, Certification of Representatives,and Direction of Elections in the above-entitled consolidated cases.,,In its Decision the Board found that the processing and operative em-ployees of the Company in each of the eight plants involved therein,including chauffeur luggers, scalers, shipping clerks, cutters, egg han-dlers, sausage workers, and ham workers, and excluding supervisoryemployees, clerical employees, salesmen, and schoctim, constitutedseparate and distinct units appropriate for the purposes of collectivebargaining.In its Certification of Representatives the Board certifiedthe United Meat Workers Local Industrial Union No. 635, hereincalled the United, as the exclusive representative of all the employees19NLRB65012 N. L.R. B., No. 41319 320DECISIONS OF NATIONAL LABOR RELATIONS BOARDin such unit in six of the eight plants for the purposes of collectivebargaining, and in its Direction of Elections directed that separateelections be conducted among the employees in such unit in each ofthe two remaining plants, the 161 2nd Street, Mineola, plant and theGotham Hotel Supply Co. plant, respectively, to determine whetheror not such employees desired to be represented by the United forthe purposes of collective bargaining.On November 15, 1938, the United filed with the Board a motiontomodify the Decision, Certification of Representatives, and Direc-tion of Elections by excluding chauffeurs from the unit found to beappropriate at the Gotham Hotel Supply Company plant.On Novem-ber 19, 1938, the Board amended its Direction of Elections 2 to pro-vide that the election at the Gotham Hotel Supply Co. plant be con-ducted at such time as the Board might in the future direct.There-after, on December 7, the Board issued an order reopening the recordand directing that a further hearing be held for the purpose of takingadditional evidence relative to the issues raised by the motion filedby the United.On January 10, 1939, pursuant to the above order, the RegionalDirector for the Second Region (New York City) issued a notice ofhearing, copies of which, together with copies of the order reopeningthe record, were served upon the Company and upon the United.Thesaid Regional Director thereafter issued a notice of postponement,pursuant to which a hearing was held on February 6, 1939, at NewYork City, before Howard Myers, the Trial Examiner duly designatedby the Board.The Board and the United were represented by counseland participated in the hearing.The Company did not appear atthe hearing.Full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issueswas afforded all parties.At the close of the hearing the Unitedmoved to modify the Decision, Certification of Representatives, andDirection of Elections herein to exclude chauffeurs from the appro-priate unit at the Gotham Hotel Supply Co. plant.The Trial Ex-aminer made no ruling on this motion.For the reasons hereinafterset forth, the motion is hereby granted.During the course of thehearing th"llExaminer made several rulings on motions.TheBoy-'ed these rulings and finds that no prejudicial errorsThe rulings are hereby affirmed. wn.soN&CO.321Upon the entire record in the case, the Board makes the following:SUPPLEMENTAL AND AMENDED FINDINGS OF FACT1.THE APPROPRIATE UNITIn our original Decision we included chauffeur luggers in the appro-priate unit at each of the eight plants of the Company, including theGotham Hotel Supply Co. plant, on thebasis of astipulation to thateffect between the United and the Company. It appears from therecords of both hearings that the duties of a chauffeur lugger entailcarrying or "lugging" meats between various points in the plant aswell as operating a delivery truck.Evidence adduced at the furtherhearing reveals, however, that there are no chauffeur luggers employedat the Gotham Hotel Supply Co. plant, the chauffeurs at that plantbeing engaged exclusively in loading, unloading, and driving theirrespective trucks.It also appears from the testimony of HermanHoffman and John Cash, United organizer and president of Interna-tional Association of Teamsters, Local No. 816, respectively, not onlythat the chauffeurs employed at this particular plant are ineligiblefor membership in the United but also that such employeesare mem-bers of International Association of Teamsters, Local No. 816, andthat the latter union has an oral agreement with the Company recog-nizing it as the bargaining agent for such employees.Under thesecircumstances, we believe that the full benefit of the right of the em-ployees to self-organization and to collective bargaining will best beinsured by excluding chauffeurs from the appropriate unit at theGotham Hotel Supply Co. plant, and we hereby modify the findingsof fact in our original Decision in that respect.We find that the processing and operative employees of the Com-pany at its Gotham Hotel Supply Co. plant, including scalers, ship-ping clerks, cutters, egg handlers, sausage workers, and ham workers,and excluding supervisory employees, clerical employees, salesmen,schoctim,and chauffeurs,constitutea separateunit appropriate forthe purposes of collective bargaining, and that said unit will insure toemployees of the Company at said plant the full benefit of their rightto self-organization and to collective bargaining and otherwise effectu-ate the policies of the Act.II.THE DETERMINATION OF REPRESENTATIVESIn our original Decision we found that there were 11 employeesin the unit which was then held to be appropriate at the GothamHotel Supply Co. plant.At the supplemental hearing, James P.Connolly, a representative of the Company, stated that the aforesaid11 persons were still employed at that plant together with one addi- 322DECISIONSOF NATIONALLABOR RELATIONS BOARDtional employee, a meat cutter, who was hired after the first hearing,and who is properly included in the appropriate unit as herein modi-fied.The records of both hearings reveal that 5 of these 12 employeesare chauffeurs, leaving a total of 7 employees in the unit which wenow find appropriate. It appears from evidence introduced at thefirst hearing that in October 1937, 4 of these 7 employees signed cardsdesignating the United as their representative for the purposes ofcollective bargaining.In view of the considerable lapse of time be-tween the date of such membership cards and this Decision, however,we are of the opinion that the question concerning the representationof employees of the Company at its Gotham Hotel Supply Co. plantcan best be resolved by the holding of an election by secret ballot todetermine whether or not the employees in the appropriate unit insaid plant desire the United to represent them.The employees in theappropriate unit at such plant employed during the last pay-rollperiod next preceding the date of this Direction shall be eligibleto vote.Upon the basis of the above supplemental findings of fact andupon the entire record in the case, the Board hereby withdraws para-graph 2 of the Conclusions of Law in the original Decision, in so faras it relates to the Gotham Hotel Supply Co. plant, and makes thefollowing :SUPPLEMENTAL AND AMENDED CONCLUSION OF LAWThe processing and operative employees of the Company in itsGotham Hotel Supply Co. plant, including scalers, shipping clerks,cutters, egg handlers, sausage workers, and ham workers, and exclud-ing supervisory employees, clerical employees, salesmen, schoctim,and chauffeurs, constitute a separate unit appropriate for the purposesof collective bargaining, within the meaning of Section 9 (b) of theNational Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,49 Stat. 449, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 1, as amended, it isherebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwithWilson & Co., with respect to its Gotham Hotel Supply Co.plant, New York City, an election by secret ballot shall be conductedwithin fifteen (15) days from the date of this Direction, under the WILSON & CO.323direction and supervision of the Regional Director for the SecondRegion, acting in this matter as agent for the National Labor Rela-tions Board, and subject to Article III, Section 9, of said Rules andRegulations, among the processing and operative employees of theCompany employed during the last pay-roll period next preceding thedate of this Direction at its Gotham Hotel Supply Co. plant, includingscalers, shipping clerks, cutters, egg handlers, sausage workers, andham workers, and excluding supervisory employees, clerical employees,salesmen, schoctim, chauffeurs, and those who will have since quit orbeen discharged for cause, to determine whether or not such employeesdesire to be represented by United Meat Workers Local IndustrialUnion No. 635, for the purposes of collective bargaining.Mr. EDWIN S. SMITH took no part in the consideration of the aboveSupplemental and Amended Decision and Second Amendment toDirection of Election.[SAME TITLE]CERTIFICATION OF REPRESENTATIVESMay 25, 1939On November 4, 1938, the National Labor Relations Board, hereincalled the Board, issued a Decision, Certification of Representatives,and Direction of Elections in the above-entitled proceedings.OnNovember 19, 1938, the Board issued an Amendment to Direction ofElections, and on April 19, 1939, issued a Supplemental andAmended Decision and Second Amendment to Direction of Elections.The Second Amendment to Direction of Elections directed that anelection by secret ballot be conducted among the processing andoperative employees of Wilson & Co. employed during the last pay-roll period next preceding the date of the Direction at its GothamHotel Supply Co. plant, including scalers, shipping clerks, cutters,egg handlers, sausage workers, and ham workers, and excludingsupervisory employees, clerical employees, salesmen, schoctim, chauf-feurs, and those who had since quit or been discharged for cause, todetermine whether or not such employees desired to be represented byUnited Meat Workers Local Industrial Union No. 635, for the pur-poses of collective bargaining.On April 25, 1939, the Company filed its exceptions to the Supple-mental and Amended Decision and Second Amendment to Directionof Elections.The Board has considered said exceptions and findsthem to be without merit.169134-39-vol. 12-22 324DECISIONS OF NATIONAL LABOR RELATIONS BOARDPursuant to the Direction of Elections, as amended, an election bysecret ballot was conducted on April 28, 1939, under the direction andsupervision of the Regional Director for the Second Region (NewYork City). On May 1, 1939, the Regional Director, acting pursuanttoArticle III, Section 9, of National Labor Relations Board Rulesand Regulations-Series 1, as amended, issued and duly served uponthe parties an Intermediate Report on the Election.As to the balloting and its results, the Regional Director reportedas follows:Total number eligible to vote ---------------------------------7Totalnumber of ballots cast --------------------------------7Totalnumber of ballots counted_____________________________7Totalnumber ofvotes in favor of United Meat Workers LocalIndustrial Union No. 635__________________________________5Total numberof votes againstUnitedMeatWorkers LocalIndustrial Union No. 635__________________________________2Total number of blank ballots______________________________0Total number of void ballots________________________________0Total number of challenged ballots__________________________0Objections to the Intermediate Report were duly filed by the Com-pany.The Regional Director has not found that the objections raisedany substantial and material issues with respect to the conduct ofthe ballot or to the Intermediate Report.The Board has also con-sidered the said objections and finds that no substantial and materialissues with respect to the conduct of the ballot or to the IntermediateReport are raised thereby.By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and 9,of National Labor Relations Board Rules and Regulations-Series 1,as amended,IT IS FIEREBY CERTIFIEDthat United Meat Workers Local IndustrialUnion No. 635 has been designated and selected by a majority ofthe processing and operative employees of Wilson & Co. at its GothamHotel Supply Co. plant, including scalers,. shipping clerks, cutters,egg handlers, sausage workers, and ham workers, and excludingsupervisory employees, clerical employees,salesmen,schoctim, andchauffeurs, as their representative for the purposes of collective bar-gaining, and that pursuant to Section 9 (a) of the Act, United MeatWorkers Local Industrial Union No. 635 is the exclusive representa-tive of all such employees for the purposes of collective bargainingin respect to rates of pay, wages, hours of employment, and otherconditions of employment.12 N. L.R. B., No. 41a.